           Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  NICCOLE FIELDS,

                  Plaintiff,



   vs.                                                    Case No. 19-1319-EFM



  ANDREW M. SAUL,
  Commissioner of Social Security,

                  Defendant.




                                    MEMORANDUM AND ORDER

         Plaintiff Niccole Fields seeks review of a final decision by Defendant, the Commissioner

of Social Security, denying Fields’ application for disability insurance benefits under the Social

Security Act. Because the administrative decision was supported by substantial evidence in the

record, the Court affirms the Commissioner’s denial of benefits.

                               I.     Factual and Procedural Background

         Fields was born with bladder and pelvis conditions that required extensive surgery. Since

childhood, she has experienced pain, swelling, and other symptoms resulting from her conditions

and surgeries. Over the past eight years, Fields sought treatment from many doctors. In 2012, she

underwent surgery to resolve a recurrent ventral hernia and received a hysterectomy. Following

this surgery, a psychiatrist diagnosed Fields with major depressive disorder and anxiety disorder.
         Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 2 of 8




In 2015, Fields sought treatment for a bladder extropy. After receiving CT scans, she was

diagnosed as having multiple kidney stones and a pelvic cyst. In 2016, she sought treatment for

hip pain and was diagnosed with urinary tract changes consistent with an ileal conduit, chronic

pain due to left hydronephrosis and reflux, nephrolithiasis, chronic kidney disease, and

hypertension due to renal disorders. In 2017, Fields received further mental health treatment and

reported persistent anxiety and depression. She also received pelvic ultrasounds that once again

showed a stable pelvic cyst, kidney stones, and hydronephrosis. In 2018, she sought treatment for

chest and knee pain, but subsequent x-rays and examinations reported normal and unremarkable

results. Later that year, an MRI of her knee revealed generally normal conditions with some mild

chondromalacia.

       Beginning in 2003, Fields received Social Security disability benefits. Because of her

hernia surgery in 2012, the Social Security Administration (“SSA”) determined in 2015 that Fields

was no longer disabled. She submitted a new application for Social Security benefits on August

31, 2016. Fields alleged that she became disabled in May 2015 due to a congenital pelvic

deformity, depression, irritable bowel syndrome, sleep apnea, kidney disease, degenerative disc

disease, methicillin-resistant staphylococcus aureus, diabetes, headaches, and a pelvic cyst. After

reviewing Fields’ application, the SSA determined that she did not qualify for benefits because her

condition was not severe enough to prevent her from working.

       After receiving the initial denial, Fields requested a hearing, which was held on July 26,

2018. The Administrative Law Judge David Page (the “ALJ”) received Fields’ testimony,

reviewed her medical records, and considered medical opinions from both Fields’ physicians and

the SSA’s experts.     He concluded that Fields had chronic kidney disease, chronic left

hydronephrosis, a history of congenital pelvic deformity, ovarian cyst, lumbar spine disc


                                                -2-
            Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 3 of 8




narrowing, obesity, depression, and anxiety. The ALJ found that the severity of these impairments

did not meet or equal the SSA’s designated list of impairments. As such, he proceeded to assess

Fields’ residual functional capacity (“RFC”).

       The ALJ determined that Fields’ RFC was:

       [S]edentary work as defined in 20 CFR 404.1567(a) and 416.967(a) with the
       following limitations: the claimant is able to lift and/or carry ten pounds
       occasionally and less than ten pounds frequently. She is able to stand and/or walk
       up to twenty minutes at a time and up to two hours total in a day. She is able to sit
       six hours total in a day. She is able to push and/or pull the same amount she can
       lift and carry. She is able to occasionally climb ramps and stairs, balance, stoop,
       kneel, and crouch. She should never climb ladders, ropes, or scaffolds. She can
       frequently be exposed to extreme cold and vibration.              She is able to
       understand, remember, and perform intermediate, semi-skilled level tasks.1

In so concluding, the ALJ found that Fields’ reported symptoms were inconsistent with other

evidence in the record. He then found that Fields’ RFC permitted her to perform other work

existing in significant numbers in the national economy. He listed the following jobs as examples:

hand polisher, hand mounter, and stuffer. The ALJ concluded that Fields was not disabled.

       Fields filed a request for review of the ALJ’s decision with the Social Security Appeals

Council. The Appeals Council denied review on September 24, 2019. Having exhausted all

administrative remedies, Fields filed this action seeking review and reversal of the Commissioner’s

final decision.

                                       II.      Legal Standard

       Judicial review of the Commissioner’s decision is guided by the Social Security Act, which

provides that the Commissioner’s findings as to any fact, if supported by substantial evidence,




       1
           Doc. 10, at 40.



                                                 -3-
             Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 4 of 8




shall be conclusive.2 The Court must therefore determine whether the Commissioner’s factual

findings are supported by substantial evidence and whether the ALJ applied the correct legal

standard.3 “Substantial evidence is more than a scintilla, but less than a preponderance; in short,

it is such evidence as a reasonable mind might accept to support the conclusion.”4 The Court may

“neither reweigh the evidence nor substitute [its] judgment for that of the [Commissioner].”5

        An individual is disabled under the Act only if she can “establish that she has a physical or

mental impairment which prevents her from engaging in substantial gainful activity and is

expected to result in death or to last for a continuous period of at least twelve months.”6 This

impairment “must be severe enough that she is unable to perform her past relevant work, and

further cannot engage in other substantial gainful work existing in the national economy,

considering her age, education, and work experience.”7 The Social Security Administration has

established a five-step sequential evaluation process for determining whether an individual is

disabled.8 If it is determined, at any step of the evaluation process, that the claimant is or is not

disabled, further evaluation under a subsequent step is unnecessary.9




        2
            42 U.S.C. § 405(g).
        3
            Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citation omitted).
        4
           Barkley v. Astrue, 2010 WL 3001753, at *1 (D. Kan. 2010) (citing Castellano v. Sec’y of Health & Human
Servs., 26 F.3d 1027, 1028 (10th Cir. 1994)).
        5
           Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting Casias v. Sec’y of Health & Human
Servs., 933 F.2d 799, 800 (10th Cir. 1991)).
        6
            Brennan v. Astrue, 501 F. Supp. 2d 1303, 1306–07 (D. Kan. 2007) (citing 42 U.S.C. § 423(d)).
        7
           Barkley, 2010 WL 3001753, at *2 (citing Barnhart v. Walton, 535 U.S. 212, 217–22 (2002);
20 C.F.R. § 416.920 (2005)).
        8
            Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010) (citation omitted); see also 20 C.F.R. § 404.1520(a).
        9
            Barkley, 2010 WL 3001753, at *2.



                                                          -4-
             Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 5 of 8




        The first three steps of the sequential evaluation require the ALJ to assess: (1) whether the

claimant has engaged in substantial gainful activity since the onset of the alleged disability;

(2) whether the claimant has a severe, or combination of severe, impairments; and (3) whether the

severity of those impairments meets or equals a designated list of impairments.10 If the impairment

does not meet or equal one of these designated impairments, the ALJ must then determine the

claimant’s RFC, which is the claimant’s ability “to do physical and mental work activities on a

sustained basis despite limitations from her impairments.”11

        After assessing the claimant’s RFC, the ALJ continues to steps four and five, which require

the ALJ to determine whether the claimant can perform her past relevant work, and if not, then

whether she can generally perform other work that exists in the national economy.12 The claimant

bears the burden in steps one through four to prove a disability that prevents the performance of

her past relevant work.13 The burden then shifts to the Commissioner at step five to show that,

despite her alleged impairments, the claimant can perform other work in the national economy.14

                                                    III.     Analysis

        Fields argues that the ALJ incorrectly assessed her RFC by failing to properly consider her

subjective testimony. She testified that the pain resulting from her ailments is so severe that she

cannot regularly attend to any work in the national economy. The ALJ proceeded through the first

three steps of the sequential evaluation and determined that Fields’ impairments did not meet or



        10
          Lax, 489 F.3d at 1084 (citations omitted); see also Barkley, 2010 WL 3001753, at *2 (citing Williams v.
Bowen, 844 F.2d 748, 751 (10th Cir. 1988)).
        11
             Barkley, 2010 WL 3001753, at *2 (citation omitted); see also 20 C.F.R. §§ 404.1520(e), 404.1545.
        12
             Barkley, 2010 WL 3001753, at *2 (citing Williams, 844 F.2d at 751).
        13
             Lax, 489 F.3d at 1084 (citation omitted).
        14
             Id. (citations omitted).



                                                           -5-
             Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 6 of 8




equal one of the designated impairments. After reviewing the record, the ALJ then assessed Fields’

RFC. Fields argues that the ALJ unreasonably gave less weight to her testimony than other

conflicting evidence, resulting in an RFC with fewer limitations on her ability to work. As such,

she argues that the ALJ’s RFC assessment is not supported by substantial evidence in the record.

        A claimant bears the burden of showing that more restrictive limitations should be included

in her RFC assessment.15 The ALJ must address the claimant’s reported symptoms when assessing

her RFC.16 “There must be objective medical evidence from an acceptable medical source that

shows [the claimant has] a medical impairment(s) which could reasonably be expected to produce

the pain or other symptoms alleged and that, when considered with all of the other evidence . . . ,

would lead to a conclusion that [the claimant is] disabled.”17 Courts give significant deference to

an ALJ’s evaluation of a claimant’s symptom testimony.18

        Fields testified that she experienced severe, persistent pain that limited her ability to focus

or concentrate for longer than 15 to 30 minutes at a time, that she had difficulty lifting ten pounds,

that she needed frequent rest, and that she was regularly unable to complete household chores and

routine tasks. She stated that her anxiety and depression made it difficult for her to interact with

others. She testified that her prescribed treatment required her to have a urine bag that needed

frequent emptying with her throughout the day. Fields alleged that taken together, these symptoms

prevented her from regularly attending work.




        15
           Howard v. Barnhart, 379 F.3d 945, 948 (10th Cir. 2004) (citing Clarification of Rules Involving Residual
Functional Capacity Assessments, 68 Fed. Reg. 51,153-01, 51,155 (Aug. 26, 2003)).
        16
             See 20 C.F.R. § 404.1529.
        17
             Id.
        18
             See Gossett v. Bowen, 862 F.2d 802, 807 (10th Cir. 1988).



                                                         -6-
            Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 7 of 8




       The ALJ found that Fields’ reported symptoms were inconsistent with the evidence in the

record. He listed four reasons to support his conclusion. First, the objective medical evidence did

not fully support Fields’ reported symptoms. Second, many of Fields’ reported mental health

symptoms did not stem from her underlying mental impairment, but rather situation-specific

stressors. Third, Fields’ daily activities belied her reports of disabling pain. Fourth and finally,

Fields’ restrained course of treatment did not correspond with her more severe reported symptoms.

       In support of his reasoning, the ALJ devoted over six pages of his decision to the conflicting

evidence in the record. He discussed the medical evidence that both supported and undermined

his conclusion. He surveyed all of Fields’ past medical conditions and her persisting ailments,

weighing her physicians’ reports and testimony. He noted that much of this evidence varied

depending on the date of the examination. At times, Fields’ physicians reported severe symptoms

while at other times reporting mild ones. He discussed each exam, CT scan, and laboratory results

in detail. He considered Fields’ mental impairments, noting that more often than not her symptoms

stemmed from situational stressors rather than the underlying impairment. For instance, she

reported greater levels of depression and stress when anticipating upcoming SSA proceedings.

Regarding Fields’ ability to complete daily activities, the ALJ noted that the record established

that she could care for her son, prepare meals, perform light housework, drive, shop, dine out, and

engage in hobbies such as walking, traveling, and going to the movies. Ultimately, the ALJ

concluded that “[t]he evidence shows that while [Fields] does have physical and mental

impairments that result in functional limitations, and which warrant some work restrictions, the

evidence does not indicate that her conditions result in debilitating limitations.”19



       19
            Doc. 10, at 44.



                                                 -7-
         Case 6:19-cv-01319-EFM Document 15 Filed 10/26/20 Page 8 of 8




       After reviewing the administrative record and underlying decision, the Court concludes

that the ALJ’s factual findings are supported by substantial evidence. This standard of review is

very deferential and Fields failed to carry her burden to prove that her limitations were more severe

than assessed in the RFC. The ALJ supported his decision with more than a scintilla of evidence

and a reasonable mind would accept his conclusion. As such, the Court denies Fields’ appeal and

affirms the Commissioner’s decision.

       IT IS THEREFORE ORDERED that the decision of the Commissioner is hereby

AFFIRMED.

       IT IS SO ORDERED.

       Dated this 26th day of October, 2020.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -8-
